46 F.3d 1141
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Tan Sheng HUANG, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 93-55770.
United States Court of Appeals, Ninth Circuit.
Submitted:  Dec. 8, 1994.*Decided:  Feb. 1, 1995.

Before:  FARRIS, POOLE and KOZINSKI, Circuit Judges.


1
MEMORANDUM**


2
1.  The Secretary's finding that Huang is not a fully insured individual, as defined by 42 U.S.C. Sec. 414(a), and thus is not entitled to retirement insurance benefits and premium-free hospital benefits, is supported by substantial evidence.  Taylor v. Heckler, 765 F.2d 872, 875 (9th Cir. 1985).  See also Duenas v. Shalala, 34 F.3d 719, 722 (9th Cir. 1994).  Because Huang did not file his amended tax return for tax year 1983 within the statutory time limitation, the Secretary's record showing no earnings for 1983 is conclusive.  42 U.S.C. Secs. 405(c)(1)(B), 405(c)(4)(A).  Huang did not provide evidence to support his contention that his 1985 and 1986 tax returns were erroneous or that income had been omitted.  See id. Sec. 405(c)(4).  Finally, Huang did not offer any evidence to account for his failure to report his automobile expenses as a deduction on his 1989 tax return.  See ER 31.


3
2.  We need not address Huang's constitutional arguments because he failed to raise them below.  Copeland v. Bowen, 861 F.2d 536, 540 (9th Cir. 1988).


4
3.  Huang's contention that the government should be estopped from reversing his award of benefits is without merit.  Because Huang is not entitled to benefits, the award was erroneous, and the government is not estopped from reversing it.  See Morgan v. Heckler, 779 F.2d 544, 545-46 (9th Cir. 1985).


5
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3